*678
ORDER

PER CURIAM.
Kim Turner, defendant, appeals the judgment and sentence entered upon her conviction by a jury of assault in the second degree, pursuant to Section 565.060 RSMo 1994, and armed criminal action, pursuant to Section 571.015 RSMo 1994. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would have no precedential value. We have, however provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).